Citation Nr: 1018388	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory 
disorder, to include a benign pulmonary nodule, hyperaerated 
lung fields with bullous lesions, and right lower lobe 
pleural thickening.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.  He also had subsequent service in the Naval Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that decision, the RO denied entitlement to 
service connection for bilateral hearing loss, tinnitus, 
nodule, left upper lung, and PTSD, as well as entitlement to 
service connection for six other disabilities.  

The Veteran disagreed with each of these determinations, but 
the RO issued a separate statement of the case (SOC) as to 
the other six claims, including one for service connection 
for major depression, and there is as yet no substantive 
appeal with regard to the other claims.  

Consequently, the other six claims denied in the August 2007 
RO decision are not before the Board on this appeal.  See 
38 C.F.R. § 20.200 (2009) (an appeal consists of a timely 
filed NOD and, after an SOC has been furnished, a timely 
filed substantive appeal).

Within 90 days of the April 2010 notification of 
certification of the appeal to the Board, the Veteran 
submitted additional evidence directly to the Board without a 
waiver of initial RO review of this evidence.  Consequently, 
the Board must decide whether this evidence is pertinent to 
any claim on appeal necessitating a remand for initial RO 
review of such evidence.  See 38 C.F.R. § 20.1304(c).  

The evidence  consists of VA treatment notes including blood 
work indicating that the Veteran was positive for prostate 
specific antigen, private treatment notes relating primarily 
to diabetes, private treatment notes relating primarily to 
prostate cancer, private cervical and thoracic spine CT scan 
and X-ray reports, and images from a CT scan of the cervical 
spine.  As none of this evidence relates to the Veteran's 
hearing or his PTSD, it is not pertinent to those claims.  

Moreover, although there are general findings relating to the 
lungs, none of these indicate the presence of a respiratory 
disorder other than those discussed below, or indicate that a 
current respiratory disorder may be associated with service.  

Thus, this evidence is not relevant to the Board's decision 
below on this issue, and is therefore not pertinent to the 
claim for service connection for a respiratory disorder.  A 
remand for initial RO review of the additional evidence 
submitted by the Veteran is therefore not required with 
regard to any of the claims herein decided.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current hearing loss disability of either ear has not 
been shown.

2.  A respiratory disorder was not shown in service or for 
many years thereafter, and a current respiratory disorder has 
not been shown to be related to service.

3.  The Veteran did not engage in combat with the enemy and 
there is no credible supporting evidence that a claimed in-
service stressor occurred.




CONCLUSIONS OF LAW

1.  A hearing loss disability of either ear was not incurred 
in or aggravated by service and sensorineural hearing loss 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  A respiratory disorder, to include a benign pulmonary 
nodule, hyperaerated lung fields with bullous lesions, and 
right lower lobe pleural thickening, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  In fact, a February 
2007 VA treatment note indicates that he denied any combat 
exposure.  Therefore, the combat provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
(1) competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) competent evidence of post-service continuity of 
the same symptomatology; and (3) competent evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including sensorineural 
hearing loss, are presumed to have been incurred in service 
if they manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Whether service connection is claimed on direct, presumptive, 
or any other basis, a necessary element for establishing such 
a claim is the existence of a current disability.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The presence of a disability at the time of filing of a claim 
or during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The 
Veteran filed the claims in December 2006.

Bilateral Hearing Loss

With regard to bilateral hearing loss, the Board concedes 
that the Veteran was a jet aircraft servicer in the Navy, and 
was frequently exposed to high noise levels.  As such, he 
experienced in-service noise exposure.

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

On the VA audiological evaluation in May 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
20
30
LEFT
20
20
15
20
35

Maryland CNC speech recognition scores were 96 percent in 
each ear.  The diagnosis indicated that hearing was within 
the range of normal for rating purposes bilaterally.

As there is no other evidence of post-service audiometric 
testing, this evidence establishes that the Veteran does not 
have a current hearing loss disability of either ear for VA 
purposes.  In a January 2007 statement, he indicated that he 
had to have words and sentences repeated and say "Huh, 
huh," a lot, that he cupped his ears in an effort to hear 
better, and that he felt that his hearing problems could be 
traced to his in-service noise exposure.

The Veteran is competent to report a decreased ability to 
hear sound.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  However, 38 C.F.R. § 3.385 
specifically defines a hearing loss disability, and his 
statements do not indicate that the decibel thresholds are 
other than those noted during the only post-service 
audiological testing.

Moreover, the August 1965 separation examination report 
indicated that pure tone thresholds, in decibels, were as 
follows, with the numbers in parentheses reflecting the 
conversion from the American Standards Association (ASA) 
units used at that time to the International Standard 
Organization (ISO) units which are in use today:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
-5 (5)

There were no speech recognition scores.

The STRs also include an undated private audiogram which 
appears to indicate that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5(15)
10(20)
N/A
15(20)
LEFT
10(25)
10(20)
10(20)
N/A
25(30)

Based on the in-service and post-service audiometric scores, 
the Board finds the Veteran's normal hearing in service and 
the lack of any current hearing loss disability in the either 
ear to be more probative evidence as to the state of his 
hearing loss than his statements indicating a decreased 
ability to hear sounds.  

Moreover, while the Veteran is competent to testify to a 
decreased ability to hear sounds, he is not competent to 
opine as to whether any such decreased hearing ability 
correlates to audiometric findings indicating a hearing loss 
disability under the applicable VA regulation, or whether 
such decreased hearing ability is related to in-service noise 
exposure.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis); 
see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) 
("[i]t is generally the province of medical professionals to 
diagnose or label a mental condition, not the claimant").  

Further, even if the Veteran were competent to do so, the 
probative value of the specific findings of trained 
professionals outweighs his more general lay assertions.  As 
the competent evidence reflects that he does not have a 
current hearing loss disability under VA law, the claim for 
service connection for bilateral hearing loss is denied.

Respiratory Disorder

As to the claim for service connection for a respiratory 
disorder, in his December 2006 claim, the Veteran indicated 
that the disability for which he was claiming service 
connection was a black spot in the left lung and shortness of 
breath.  

A July 2004 report of a CT scan of the chest contains an 
impression of a pulmonary nodule in the left upper lobe with 
eccentric calcification.  The physician who prepared the 
report indicated that both an inflammatory and neoplastic 
process must be considered in the differential diagnosis.  
Also noted were mildly hyperaerated lung fields with several 
bullous lesions at the posterior aspect of the right lung 
base and right lower lobe pleural thickening that may relate 
to previous inflammation.

A January 2007 VA chest X-ray report indicated that there was 
an ill-defined mass in the left upper lung, and recommended a 
CT scan.  A February 2007 CT scan report indicated that there 
was a left upper lobe nodule with an indeterminate lesion, 
and that the possibility of malignancy could not be ruled 
out.

A February 2007 VA pulmonary consult noted that the Veteran 
was a former smoker there for evaluation of a left upper lung 
nodule.  Two VA physicians, a pulmonary fellow and staff 
intensivist, examined the Veteran and noted the prior X-rays 
and CT scans as well as a history of tobacco use and asbestos 
exposure while in the Navy.  They concluded that the lack of 
change in the X-rays and CT scans strongly favored a benign 
etiology, that the nodule was likely a granuloma versus a 
round atelectasis secondary to asbestos exposure, and that 
malignancy was extremely unlikely.  

As the VA physicians explained the reasons for their 
conclusions in light of an accurate characterization of the 
evidence, their opinion that the left lung nodule is benign 
is entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

The above evidence reflects that the Veteran has been 
diagnosed with respiratory disorders, specifically, a benign 
pulmonary nodule, hyperaerated lung fields with bullous 
lesions, and right lower lobe pleural thickening.  The 
remaining issues are therefore whether a current respiratory 
disorder is related to service warranting a grant of service 
connection, or whether such a disorder may be associated with 
service warranting a VA examination.

The STRs do not contain any evidence of respiratory 
complaints, symptoms, treatment, or diagnoses.  In-service 
August 1961 and 1962 chest X-rays were negative or 
essentially negative, the August 1965 chest X-ray was 
essentially negative, and the lungs and chest were normal on 
the August 1965 separation examination.  

The first clinical evidence of a respiratory disorder is the 
July 2004 professional radiology consultants chest CT scan 
report containing diagnoses of a pulmonary nodule, 
hyperaerated lung fields with bullous lesions, and right 
lower lobe pleural thickening.  This passage of time between 
service and diagnosis weighs against the claim.   See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en 
banc) (the Board may consider in its assessment of a service 
connection claim the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue).  

The Board must also consider the Veteran's statements as the 
absence of medical evidence over a period of time is not in 
and of itself evidence of absence of a disability.  Buchanan, 
451 F.3d at 1336.  However, he did not indicate in his 
statements that there were any lung abnormalities or symptoms 
during service or any continuity of symptomatology.  Rather, 
he maintained that he currently suffers from shortness of 
breath, without identifying the date of origin of this 
symptomatology.  Thus, his testimony does not conflict with 
the evidence of record indicating a lack of continuity of 
symptomatology.

Moreover, while the Veteran is competent to testify as to his 
more recent symptom of shortness of breath, this testimony 
must be weighed against the other evidence of record.  See 
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  
Specifically, a May 2006 VA ambulatory intake note indicated 
that review of systems with regard to the lungs was negative 
for dyspnea, chest tightness, cough, wheezing, or rhonci, and 
the lungs were clear to percussion and auscultation.  Thus, 
the evidence conflicts with the Veteran's statement regarding 
recent shortness of breath.

The Board also notes that, in January 2007, the Veteran 
claimed that he was exposed to Agent Orange while on the 
coast of Vietnam, as well as exposure to asbestos while on 
board a Navy ship.  However, even assuming such exposure, 
none of the diagnosed respiratory disorders are on the list 
of diseases presumptively service connected in veterans 
exposed to Agent Orange, see 38 U.S.C.A. § 1116(a)(2) (West 
2002); 38 C.F.R. § 3.309(e) (2009), and there is no claim or 
evidence that he has asbestosis.  Thus, exposure to Agent 
Orange or asbestos would not warrant a finding of service 
connection for a respiratory disorder on a presumptive basis.

The above evidence reflects that the Veteran did not have a 
respiratory disorder in service or for many years thereafter, 
and a current respiratory disorder is not otherwise related 
to service and cannot be presumed to be so related.

PTSD

As to the claim for service connection for PTSD, there are 
particular requirements for establishing PTSD in 38 C.F.R. § 
3.304(f) which take precedence over the general requirements 
for establishing service connection in 38 C.F.R. § 3.303. See 
Roy v. Brown, 5 Vet.App. 554, 556-57 (1993) (choosing more 
specific regulation over more general regulation); see also 
Beverly v. Nicholson, 19 Vet.App. 394, 402 (2005) 
(acknowledging "canon of interpretation that the more 
specific trumps the general").

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

In this case, the Veteran conceded, and the evidence 
reflects, that he did not engage in combat with the enemy.  
Moreover, his claimed stressors are not combat related.  
Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, his or her lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the Veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

As noted, the Veteran has been diagnosed with PTSD, and a 
January 2007 VA treatment record indicated that he appeared 
to be experiencing PTSD symptoms due to life threatening 
experiences in the military.  However, his claim must 
nevertheless be denied because he has failed to establish an 
essential element of a claim for service connection for PTSD 
- verification of a claimed stressor.

The Veteran's three claimed stressors were as follows: (i) 
witnessing a sailor electrocuted aboard an aircraft carrier; 
(ii) witnessing a pilot killed as he slammed into the deck of 
an aircraft carrier; and (iii) almost being swept overboard 
from jet wash while aboard an aircraft carrier.

There is no corroborative evidence verifying that any of 
these claimed stressors occurred.  The RO obtained the 
Veteran's service personnel records, and they do not verify 
and of the claimed stressors.  His wife submitted a January 
2007 letter; however, she indicated only that she received 
letters from him during his time aboard the aircraft carrier, 
and she wrote that his letters were "filled with mostly 
newlywed gush because I am sure they were instructed not to 
include any details of the missions that were flown or any 
maneuvers that were undertaken by the ship."  Thus, the 
January 2007 letter from the Veteran's wife does not 
constitute corroborative evidence verifying any of his 
claimed in-service stressors.

The Board notes that the RO did not request verification of 
any of the claimed stressors from the U.S. Army and Joint 
Services Records Research Center (JSRRC).  However, as 
indicated in an August 2007 formal finding on lack of 
information required to verify stressors in connection with 
PTSD claim, the RO was not required to do so because of a 
lack of information provided by the Veteran.

In this regard, the Veteran indicated as to each of the 
claimed stressors that they occurred between October 1964 and 
May 1965, and that he could not give a more precise date and 
time because of the length of time that had passed since the 
claimed stressors occurred.

In the absence of a time frame of two months or less, the RO 
was not required to make a stressor verification request.  
See VA Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) (to warrant 
a stressor verification request "at a minimum, the veteran 
must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred" (emphasis in original)).

The above discussion reflects that there is no corroborative 
evidence verifying any of the Veteran's claimed stressors.  
Consequently, he has failed to establish an essential element 
of a claim for service connection for PTSD, and this claim 
must be denied.

For the foregoing reasons, the preponderance of the evidence 
is against the claims for service connection for bilateral 
hearing loss, a respiratory disorder, and PTSD.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claims for service connection is denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Veterans Claims Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2007 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate the claims for 
service connection for bilateral hearing loss, a left lung 
disability, and PTSD.  The RO enclosed a questionnaire 
requesting information regarding the claim for service 
connection for PTSD and sent a follow-up April 2007 letter 
indicating that the information provided in response to the 
February 2007 letter was insufficient with regard to the PTSD 
claim.

The February 2007 letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The Veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice 
including the disability-rating and effective-date elements 
of his claims in the February 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his or 
her claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's STRs, service 
personnel records, and all of the identified post-service 
private and VA treatment records.  The RO did not seek 
stressor verification; however, as explained below, it was 
not required to do so because the information provided by the 
Veteran with regard to the dates of the claimed stressors was 
insufficiently specific to warrant such a request.

Under the VCAA, VA must provide an examination with regard to 
claims for disability compensation when there is competent 
evidence of a disability (or persistent or recurrent symptoms 
of a disability) that may be associated with an in-service 
event, injury, or disease, but there is insufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service, and the threshold for 
finding that the disability (or symptoms of a disability) may 
be associated with service is low. McLendon, 20 Vet. App. at 
83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

The Veteran was afforded a VA audiological examination as to 
his bilateral hearing loss.  This examination was adequate 
with regard to the claim for service connection for bilateral 
hearing loss because it indicated, using audiometric 
measurements specified in the applicable regulation as 
discussed below, that the Veteran does not have a hearing 
loss disability of either ear, and, as shown below, there is 
no competent evidence to the contrary.  Therefore no 
etiological opinion was required with regard to the bilateral 
hearing loss.

There was no examination as to the etiology of a respiratory 
disorder or the Veteran's PTSD.  However, as shown above, the 
evidence reflects that there is no evidence that a current 
respiratory disorder may be associated with service; 
therefore, an examination was not required as to the etiology 
under the McLendon standard.  Finally, no examination was 
required with regard to PTSD because there is already a 
medical opinion that the Veteran's PTSD is related to in-
service traumatic experiences, but there is no corroboration 
of any of the claimed stressors.

For the reasons set forth above, the Board finds that VA 
complied with the VCAA's notification and assistance 
requirements.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a respiratory disorder, to include a 
benign pulmonary nodule, hyperaerated lung fields with 
bullous lesions, and right lower lobe pleural thickening, is 
denied.

Service connection for PTSD is denied.


REMAND

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

The audiologist who conducted the May 2007 VA examination 
diagnosed the Veteran with tinnitus and indicated that he 
stated that he had tinnitus for forty years.  In his December 
2006 claim, the Veteran indicated that his disability began 
in October 1961.  He also indicated in his January 2007 
statement that he was exposed to loud noises in service, 
although he did not specifically state that his tinnitus 
began in service or that he experienced continuity of 
symptomatology.

While the VA examiner noted the Veteran's denial of 
recreational noise and some post-service noise exposure for 
1-2 years as a truck driver, the only reason the VA examiner 
gave for her conclusion that tinnitus was not related to 
service was that there was no documentation of tinnitus in 
the STRs.

This May 2007 VA examination was inadequate with regard to 
the claim for service connection for tinnitus because the 
absence of evidence of tinnitus in service is not, in and of 
itself, a valid basis for concluding that tinnitus is not 
related to service.  A Veteran is also competent to report 
that he experienced tinnitus in service.  See Washington v. 
Nicholson, 19 Vet. App. 363, 368 (2005).

The Veteran implicitly did so in his claim form indicating 
that tinnitus began during service and in his statement to 
the examiner indicating that he had experienced tinnitus for 
40 years.

Thus, by basing her conclusion that tinnitus was not related 
to service solely on the absence of tinnitus in the STRs, 
without considering the Veteran's statement that his tinnitus 
was longstanding, the VA examiner failed to provide an 
opinion that considered all of the competent evidence of 
record.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 432-433 
(2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) 
(reliance on the service history provided by the veteran only 
warrants the discounting of a medical opinion in certain 
circumstances, such as when the opinions are contradicted by 
other evidence in the record or when the Board rejects the 
statements of the veteran).

A remand for a new examination followed by an opinion based 
on all of the evidence, including the Veteran's statements, 
is therefore warranted.

Accordingly, the claim for service connection for tinnitus is 
hereby REMANDED for the following:

1.  Obtain VA clinical records from the 
VA Medical Center Phoenix for the period 
from April 2009 to the present.

2.  Schedule the Veteran for an 
examination to address the etiology of 
tinnitus.  All necessary tests should be 
conducted.  The claims file must be sent 
to the examiner for review.

The examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that tinnitus is 
related to in-service noise exposure.  A 
complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account, along 
with the other evidence of record, in 
formulating the requested opinion.

3.  Then, review any additional evidence 
and readjudicate the claim for service 
connection for tinnitus under all 
appropriate statutory and regulatory 
provisions and legal theories.

If upon completion of the above action 
any benefit sought remains denied, the 
case should be returned to the Board 
after compliance with requisite appellate 
procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
  L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


